DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.

Response to Amendment
	The amendment filed 12/21/21 has been accepted and entered. Accordingly, claims 1, 4-8 and 11-12 are amended, claims 2-3 and 10 are canceled and new claim 13 has been added. 

Claim Interpretation
The interpretation of claim limitations (1)-(10) noted in the final office action under 112(f) has been withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112
The rejection of claims 2-6 are rejected under 112 (a) and (b) in connection with a 112(f) interpretation has been withdrawn as a result of the amendment. 

Claim Interpretation and Contingent Limitations
The interpretation of claims 10 and 12 as containing conditional limitations has been withdrawn as a result of the amendment. 
Allowable Subject Matter
Newly amended claims 1, 4-9 and 11-13 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A Motor-Driven Power Steering (MDPS), comprising: 
an information detector configured to detect information about behavior of a vehicle; and 
a controller configured to 
receive the information about the behavior of the vehicle from the information detector,
determine whether the vehicle is accelerating and whether the vehicle pulls to one side, and
generate compensation torque and drive a steering motor according to the determination of whether the vehicle is accelerating and whether the vehicle pulls to one side, 
wherein the information detector comprises: 
a vehicle speed sensor configured to detect a driving speed of the vehicle; 
a torque sensor configured to detect column torque applied to a steering shaft and to output a column torque signal; 
a steering angle sensor configured to detect a steering angle of a steering wheel; 
an accelerator pedal displacement sensor configured to sense a displacement of an accelerator pedal; and 
a yaw rate sensor configured to sense a yaw rate of the vehicle, and 
wherein the controller comprises: 2151124.0034 
a vehicle condition determinator configured to determine whether a driver intends to steer the vehicle based on the steerinq anqle and the column torque; 
an acceleration determinator configured to determine whether the vehicle is accelerating based on the displacement of the accelerator pedal; 
a steering pull determinator configured to determine whether the vehicle pulls to one side based on the yaw rate; and 
a compensation torque generator configured to 
receive information about whether the driver intends to steer the vehicle from the vehicle condition determinator, to receive information about whether the vehicle is accelerating and information about whether the vehicle pulls to one side from the acceleration determinator and the steering pull determinator, respectively, to calculate the compensation torque based on the information, and to output a final compensation current” as recited in claim 1 and similarly recited in claim 7. Claims 4-6, 8-9, and 11-13 are allowed on the basis of their dependency. 
With respect to claims 1 and 7, the best prior art, Walsh, discloses a Motor-Driven Power Steering (MDPS) (¶23 “pull-drift compensation responds to the assistive torque applied by the driver to the power steering assist system”), comprising: 
an information detection unit configured to detect information about behavior of a vehicle (102, FIG. 1 i.e., vehicle data 165, vehicle sensors 160; 164, FIG. 3, FIG. 6A, Fig. 7-8) (930, FIG. 9 “obtain vehicle information from sensor”); and 
a controller configured to receive the information about the behavior of the vehicle from the information detection unit, to determine whether the vehicle is accelerating (longitudinal acceleration 363, FIG. 3) (¶31 “compensator 150 uses data from one or more vehicle sensors 160 . . . accelerometers to measure vehicle specific forces . . . accelerations . . . compensator 150 to determine a longitudinal acceleration and a weight transfer of the vehicle. The longitudinal acceleration and weight transfer of the vehicle are then used in a vehicle dynamics model by the example road camber compensator 150 to estimate a vertical force from the longitudinal acceleration and the weight transfer. The example road camber compensator 150 uses this vertical force to determine a compensating torque corresponding thereto”; ¶47 “acceleration data (longitudinal/lateral/vertical)”; ¶65 “torque mapper 320 . . . longitudinal acceleration of the vehicle (LONG ACCEL)”; ¶66 “vehicle dynamics model to estimate vehicle vertical forces from the longitudinal acceleration of the vehicle (LONG ACCEL) . . . torque mapper 320 uses a look up table (e.g., lateral force vs. camber angle, normal force vs. camber angle, etc.) to convert the camber angle to a steering rack 130 force through the steering arm and then into the corresponding pinion torque to apply (T.sub.ESTIMATE) through the vehicle pinion/rack ratio from the steering ratio data 355 of the vehicle data 165”); and 
pulls to one side (¶27 “steering compensator 102 also includes an example pull-drift compensator . . . the pull-drift compensation reduces a constant pull on the example steering wheel 105 during straight-ahead driving of the vehicle”; ¶ 4 “To maintain forward movement of the vehicle in a straight line . . . apply a slight torque . . . compensate for the tendency of the vehicle to pull in the direction of a low point at an edge of the road”) (¶22 “Once the pull-drift compensation system learns an appropriate amount of compensating torque to apply, the pull-drift compensation system may continue to automatically apply this compensating torque using the power steering assist to relieve the driver from the burden of continuing to apply the assistive torque to maintain the straight-ahead heading”; ¶ 27 “the pull-drift compensation reduces a constant pull on the example steering wheel 105 during straight-ahead driving of the vehicle”) (¶66 “vehicle traversing the road 205 experiences a change from a left camber to a right camber the suspension height information can be used by the road camber determiner 310 to predict the change and to quickly adjust the torque output to the steering rack 130”) (FIG. 2B, left, right). 
However, as noted by Applicant, Walsh operates in a fundamentally different manner than the newly amended claimed invention as “the vertical force in Walsh corresponds to the suspension height data; thus, the road camber compensator 150 uses suspension height data (vertical force) to determine a compensating torque and not acceleration, as asserted by the Office. Walsh does not generate a compensating torque according to acceleration”. 
In addition, there was no other prior art reference that taught, disclosed or suggested the combination of required features performed in the order required by the claimed invention, nor is there any reason to modify or combine prior art references in the manner recited in claims 1 and 7 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667